Exhibit 99.1 September 30, 2013 Mr. Yushan Wei GSP-2 Inc. Gongzhuling State Agriculture Science & Technology Park Location of 998 Kilometers, Line 102 Gongzhuling City, Jilin Province P.R. China Dear Mr. Wei, Effective today, September 30, 2013, we hereby resign from our positions as directors on the board of GSP-2 Inc. While we have no objection to the overall business and management of GSP-2 Inc., the continued failure of the company to compensate us for our services indicates to us a lack of willingness by the company to comply with the dictates of being a U.S. public company. We wish you and the company the best in its efforts to grow and develop going forward. Sincerely, /s/ Megan J. Penick /s/ Dore Perler Megan J. Penick Dore Perler
